 



Exhibit 10.18

Customer No.
Loan No.

      RBC Centura   LOAN AND SECURITY AGREEMENT   (SD-L&S)

     This LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into as of the
28th day of November, 2003, by and between RBC CENTURA BANK (“Bank”) and
PORTFOLIO RECOVERY ASSOCIATES, INC., a Delaware corporation (“Borrower”).

RECITALS

     Borrower wishes to obtain credit from time to time from Bank, and Bank
desires to extend credit to Borrower for use by Borrower in its business. This
Agreement sets forth the terms and conditions on which Bank will advance credit
to Borrower.

AGREEMENT

     The parties agree as follows:

     1. DEFINITIONS AND INTERPRETATION.

          1.1 Definitions. Capitalized terms used herein and not defined in the
specific section in which they are used shall have the meanings assigned to such
terms in Exhibit A. Terms not defined in a specific section or in Exhibit A
which are defined in the Code shall have the meanings assigned to such terms in
the Code.

          1.2 Accounting Terms. All accounting terms not specifically defined in
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.

          1.3 Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Agreement, including
payment in full of the Obligations, in using and applying the various terms,
provisions and conditions in this Agreement, the following shall apply: (i) the
terms “hereby”, “hereof”, “herein”, “hereunder” and any similar words refer to
this Agreement; (ii) words in the masculine gender mean and include correlative
words of the feminine and neuter genders and words importing the singular
numbered meaning include the plural number, and vice versa; (iii) words
importing persons include firms, companies, associations, general partnerships,
limited partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other registered or legal organizations, including public and quasi-public
bodies, as well as individuals; (iv) the use of the terms “including” or
“included in”, or the use of examples generally, are not intended to be
limiting, but shall mean, without limitation, the examples provided and others
that are not listed, whether similar or dissimilar; (v) the phrase “costs and
expenses”, or variations thereof, shall include, without limitation, the
reasonable fees of the following persons: attorneys, legal assistants,
accountants, engineers, surveyors, appraisers and other professionals and
service providers; (vi) as the context requires, the word “and” may have a joint
meaning or a several meaning and the word “or” may have an inclusive meaning or
an exclusive meaning; (vii) this Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Agreement; and (viii) wherever possible each provision of
this Agreement and the other Loan Documents shall be interpreted and applied in
such manner as to be effective and valid under applicable Requirements of Law,
but if any provision of this Agreement or any of the other Loan Documents shall
be prohibited or invalid under such law, or the application thereof shall be
prohibited or invalid under such law, such provision shall be ineffective to the
extent of such

 



--------------------------------------------------------------------------------



 



prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions, or the application thereof shall be in a manner and
to an extent permissible under applicable Requirements of Law.

     2. CREDIT EXTENSIONS.

          2.1 Credit Extensions. Subject to and upon the terms and conditions of
this Agreement and provided that no Event of Default has occurred and is
continuing, Bank shall make available to Borrower the Revolving Facility and
Credit Extensions thereunder generally described as follows: a revolving line of
credit in an amount equal to the lesser of: (i) Twenty-five Million dollars
($25,000,000); or (ii) twenty percent (20%) of Borrower’s and Portfolio Recovery
Associates, LLC’s Estimated Remaining Collections of all Eligible Asset Pools
(the “Revolving Facility”). The Revolving Facility and related Credit Extensions
which are to be made available to Borrower are more fully described below in
this Section 2.1 and unless otherwise provided in this Agreement, the Revolving
Facility and related Credit Extensions shall be evidenced by one or more
Promissory Notes from Borrower to Bank and the Credit Extensions shall bear
interest, and the Credit Extensions, the interest and the fees, charges,
premiums and costs and expenses associated therewith, shall be repayable in
accordance with the terms of such Promissory Notes and this Agreement.

               (a) Revolving Facility. At any time from the date hereof through
the Revolving Maturity Date, Borrower may request and Bank agrees to make
advances (“Advance” or “Advances”) to Borrower to finance working capital needs
for its business and to finance acquisitions permitted by Section 7.3 – and not
for any other purpose. The aggregate amount of outstanding Advances shall not
exceed at any time the Committed Revolving Line. If no Event of Default has
occurred and is continuing, amounts borrowed under the Revolving Facility may be
repaid and reborrowed at any time prior to the Revolving Maturity Date.

          2.2 Credit Extensions – Disbursements. Whenever Borrower desires an
Advance, Borrower shall notify Bank by facsimile transmission or telephone no
later than 10:00 a.m. eastern time, on the Business Day on which Borrower
desires the Advance to be made. Each notification by facsimile transmission
shall include the information requested on the form attached as Exhibit B, shall
be submitted substantially in the form of Exhibit B and shall be signed by a
Responsible Officer or a designee thereof. Each notification by telephone shall
include the information requested on the form attached as Exhibit B and each
notification by telephone shall be followed within one Business Day by a
facsimile transmission which meets the criteria regarding a facsimile
transmission. Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof. Bank shall not have any liability to Borrower or any other person for
its failure to make an Advance on the date requested by Borrower, unless such
failure is the result of willful misconduct or gross negligence of Bank; and if
Bank’s failure is a result of willful misconduct or gross negligence, its
liability shall be limited to actual damages only – Bank shall not be liable for
indirect, speculative, consequential or punitive damages and losses. If Borrower
maintains its operating deposit account with Bank, Bank will credit the amount
of the Advances to such account.

          2.3 Overadvances. If, at any time, the aggregate amount of the
outstanding principal under any Credit Extension exceeds the maximum amount that
is permitted to be outstanding at any one time, as provided in this Section 2,
the Borrower shall immediately pay to Bank, in cash, the amount of such excess.

          2.4 Charging of Payments. Bank may, after the occurrence of an Event
of Default at its option, set-off and apply to the Obligations and otherwise
exercise its rights of recoupment as to any and all (i) balances and deposits of
Borrower held by Bank, (ii) indebtedness and other obligations at any time owing
to or for the credit or the account of Borrower by Bank and by any of Bank’s
Affiliates. Bank may, after notice to Borrower at its option, also charge all
payments required to be made on any of the Obligations against the Committed
Revolving Line. If Bank charges the aforementioned payments against the
Committed Revolving Line, the same shall be deemed an Advance thereunder and the
amount of the Advance shall thereafter accrue interest at the interest rate
applicable from time to time to Advances; and if Bank charges payments as
aforesaid, Bank may, in its discretion, limit, declare a moratorium on and
terminate Borrower’s right under this Agreement to receive additional Advances,
after notice to Borrower and Bank’s decision to do one of the foregoing does not
prevent it from later doing any one or more of the others.

2



--------------------------------------------------------------------------------



 



          2.5 Fees. In addition to the other fees, charges, costs and expenses
required to be paid by Borrower under this Agreement and the other Loan
Documents, Borrower shall pay to Bank the fees, charges, costs and expenses set
forth in this Section 2.5.

               (a) Unused Facility Fee. Borrower shall pay to Bank an annualized
one half of one percent (0.50%) Unused Facility Fee, which shall be payable
monthly, and which shall be based upon the average amount of the Unused
Revolving Facility.

               (b) Bank Expenses. On the Closing Date, Borrower shall pay to
Bank all reasonable Bank Expenses incurred through the Closing Date and shall
pay, as and when demand is so made by Bank to Borrower, all reasonable Bank
Expenses incurred relating to completion, after the Closing Date, of matters
related to closing of this Agreement. Borrower shall be responsible for its own
fees and expenses, including its legal fees.

               (c) Annual Commitment Fee. Beginning on the Closing Date and on
the same date each year hereafter throughout the term of the Revolving Facility,
Borrower shall pay to Bank an annual Commitment Fee of Ten Thousand Dollars
($10,000) for the commitment made in Section 2.1, which fee shall be
nonrefundable.

          2.6 Documentary and Intangible Taxes; Additional Costs. To the extent
not prohibited by law and notwithstanding who is liable for payment of the taxes
and fees, Borrower shall pay, on Bank’s demand, all intangible personal property
taxes, documentary stamp taxes, excise taxes and other similar taxes assessed,
charged and required to be paid in connection with the Credit Extensions and any
extension, renewal and modification thereof, or assessed, charged and required
to be paid in connection with this Agreement, any of the other Loan Documents
and any extension, renewal and modification of any of the foregoing. If, with
respect to this Agreement or the transactions hereunder, any Requirement of Law
(i) subjects Bank to any tax (except federal, state and local income taxes on
the overall net income of Bank), (ii) imposes, modifies and deems applicable any
deposit insurance, reserve, special deposit or similar requirement against
assets held by, or deposits in, or loans by Bank, or (iii) imposes upon Bank any
other condition, and the result of any of the foregoing is to increase the cost
to Bank, reduce the income receivable by Bank or impose any expense upon Bank
with respect to the Obligations, Borrower agrees to pay to Bank the amount of
such increase in cost, reduction in income or additional expense within thirty
(30) days following presentation by Bank of a statement of the amount and
setting forth Bank’s calculation thereof, all in reasonable detail, which
statement shall be deemed true and correct absent manifest error.

          2.7 Term of Agreement. This Agreement shall become effective on the
Closing Date and shall continue in full force and effect until the last to occur
of (i) payment in full of all of the Obligations or (ii) termination of Bank’s
obligation to make Credit Extensions under this Agreement. Notwithstanding the
foregoing, Bank shall have the right to limit, declare a moratorium on and
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default; and such action by Bank shall not constitute a termination
of this Agreement, shall not constitute a termination of Borrower’s obligations
under this Agreement and the other Loan Documents and shall not adversely affect
or impair Bank’s security interests in the Collateral. Bank’s decision to do any
one of the foregoing (i.e., limit, declare a moratorium and terminate its
obligations to make Credit Extensions) shall not prevent it from exercising any
one or more of the other options available to it at any other time. Bank shall
review the Revolving Maturity Date annually, and shall notify Borrower not less
than sixty (60) days before each anniversary of this Agreement only if it
intends to extend the Revolving Maturity Date to a date which is one year beyond
the then current Revolving Maturity Date.

     3. CONDITIONS OF CREDIT EXTENSIONS.

          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that all of the conditions and requirements set forth in this
Section 3.1 and Section 3.2 have been satisfied and completed, or the
satisfaction and completion thereof waived by Bank. If all of the conditions are
not met to Bank’s satisfaction, or the completion thereof waived by Bank, Bank
may, at its option, (i) withhold disbursement until the same are met, (ii) close
and require that any unsatisfied conditions be satisfied as a condition
subsequent to closing within such period of time as may be designated by the
Bank or (iii) terminate its obligation to make any Credit Extension and recover
from Borrower all Bank Expenses

3



--------------------------------------------------------------------------------



 



incurred by Bank in connection with its preparations for making the Credit
Extensions, together with the fees and other costs and expenses required to be
paid by Borrower under the Commitment. A waiver by Bank of a condition must be
in writing to be effective and a waiver as to one or more conditions shall not
constitute a waiver as to other conditions and shall not establish a “course of
dealing or practice” that would require a waiver of the same or a similar
condition at some later time.

               (a) Loan Documents, etc. Bank shall have received an original of
this Agreement, duly executed by Borrower and any other persons who are parties
hereto, and all of the information, certifications, certificates,
authorizations, consents, approvals, title and other insurance policies and
commitments, financial statements, financing statements, agreements, documents
and records as Bank and its counsel may deem reasonably necessary or
appropriate.

               (b) Payment of Fees. Bank shall have received payment of the fees
and Bank Expenses then due, as specified in Section 2.

               (c) No Event of Default. No Event of Default shall have occurred
and be continuing as of the Closing Date, or after giving effect to the initial
Credit Extension to be made at or immediately after closing.

               (d) Additional Matters. All other legal and non-legal matters as
Bank or its counsel deem reasonably necessary or appropriate to be satisfied,
completed and received prior to the initial Credit Extension shall be satisfied,
completed and received in form and substance satisfactory to the Bank and its
counsel; and Bank’s counsel shall have received duly executed counterpart
originals, or certified or other such copies of all records as such counsel may
reasonably request.

          3.2 Conditions Precedent to All Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to all of the conditions and requirements set forth in this
Section 3.2 being satisfied and completed, or the satisfaction and completion
thereof waived by Bank.

               (a) Loan Payment/Advance Request Form. Bank shall have received,
as and when required, a completed Loan Payment/Advance Request Form in the form
of Exhibit B attached hereto.

               (b) Representations and Warranties; No Event of Default. The
representations and warranties referenced in Section 5 and in the other Loan
Documents shall be true and correct on and as of the date of such Loan
Payment/Advance Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete as of
such date). The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this subsection.

               (c) Audit of Collateral. At Bank’s election, the Bank shall have
received from Borrower an internally prepared report of the Collateral
(including, without limitation, Borrower’s Accounts), in a format consistent
with the form attached as Exhibit 3.2(c), the results of which have been
approved by Borrower’s accountants. In the event Borrower’s accountants make
material corrections or modifications to the report presented to them for
review, Borrower shall immediately inform the Bank of such corrections or
modifications.

     4. CREATION OF SECURITY INTEREST.

          4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral to secure the prompt repayment of any and all Obligations and
to secure the prompt performance by Borrower of each of its covenants, duties
and obligations under the Loan Documents. Except as set forth in the Schedule,
such security interest constitutes a valid, first priority security interest in
the presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired or arising after the date hereof.
Notwithstanding any limitation of, moratorium on or

4



--------------------------------------------------------------------------------



 



termination of Bank’s obligation to make Credit Extensions under this Agreement,
Bank’s security interest on the Collateral shall remain in full force and effect
for so long as any Obligations are outstanding.

          4.2 Delivery of Additional Documentation Required. To the extent that
such documentation is physically available to Borrower; Borrower shall from time
to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all Financing Statements and other documents and records that Bank
may request, in form and substance satisfactory to Bank and its counsel, to
perfect and continue perfected Bank’s security interests in the Collateral and
in order to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower hereby consents to the filing by Bank of Financing
Statements and such other instruments and documents in any jurisdictions or
locations deemed advisable or necessary in Bank’s discretion to preserve,
protect and perfect Bank’s security interest and rights in the Collateral.
Borrower further consents to and ratifies the filing of such Financing
Statements and other instruments and documents prior to the Closing Date. If
Borrower has executed and delivered to Bank a separate security agreement or
agreements in connection with any or all of the Obligations, that security
agreement or those security agreements and the security interests created
therein shall be in addition to and not in substitution of this Agreement and
the security interests created hereby, and this Agreement shall be in addition
to and not in substitution of the other security agreement or agreements and the
security interests created thereby. In all cases this Agreement and the
aforesaid security agreement or agreements, as well as all other evidences or
records of any and all of the Obligations and agreements of Borrower, Bank and
other persons who may be obligated on any of the Obligations, shall be applied
and enforced in harmony with and in conjunction with each other to the end that
Bank realizes fully upon its rights and remedies in each and the Liens created
by each; and, to the extent conflicts exist between this Agreement and the other
security agreements and records, they shall be resolved in favor of Bank for the
purpose of achieving the full realization of Bank’s rights and remedies
thereunder and the Liens as aforesaid.

               (a) All computer records representing or evidencing an Account
shall contain (by way of stamp or other method satisfactory to Bank) the
following language: “Pledged to RBC Centura Bank as Collateral”. Upon an Event
of Default, if requested by Bank, all contracts, documents, instruments and
chattel paper evidencing an Account shall contain (by way of stamp or other
method satisfactory to Bank) the above quoted language. Failure to deliver
physical possession of any instruments, documents, or writings in respect of any
Account to Bank shall not invalidate Bank’s security interest therein. To the
extent that possession may be required by applicable law for perfection of
Bank’s security interest, the original chattel paper and instruments
representing the Accounts shall be deemed to be held by Bank, although kept by
Borrower or Guarantor as the custodial agent of Bank. Borrower or Guarantor (as
case may be) shall, at any reasonable time and at Borrower’s or Guarantor’s own
expense, upon Bank’s reasonable request, be physically delivered to Bank on
computer disk or other electronic data storage means which shall be machine
readable in Microsoft Access or such other form as mutually agreed upon by the
parties hereto, copies of all Accounts (including any instruments, documents or
writings in respect of any Account together with all other instruments,
documents or writings in respect of any collateral securing each Account, then
in Borrower’s or Guarantor’s control) assigned to Bank to any reasonable place
or places designated by Bank. All Accounts shall, regardless of their location,
be deemed to be under Bank’s dominion and control (with both paper and computer
files so labeled) and deemed to be in Bank’s possession.)

          4.3 Power of Attorney. Borrower does hereby irrevocably constitute and
appoint Bank its true and lawful attorney with full power of substitution, for
it and in its name, place and stead, to execute, deliver and file such
agreements, documents, notices, statements and records, to include, without
limitation, Financing Statements, and to do or undertake such other acts as
Bank, after notice to Borrower, and after providing a copy of any such item to
Borrower in its sole discretion, deems necessary or advisable to effect the
terms and conditions of this Agreement, the other Loan Documents and to
otherwise preserve, protect and perfect the security of the security interest in
the Collateral. The foregoing appointment is and the same shall be coupled with
an interest in favor of Bank. Notwithstanding the foregoing present grant of a
power of attorney by Borrower to Bank, except as otherwise provided in this
Agreement and except with respect to filing of Financing Statements and other
actions Bank deems necessary or appropriate to preserve, protect, and perfect or
continue the perfection of its security interests in the Collateral, Bank shall
not exercise the rights granted to it under this Section 4.3 until after the
occurrence of an Event of Default, or the occurrence of an event which, upon the
giving of any required notice or the lapse of any required period of time, would
be an Event of Default.

5



--------------------------------------------------------------------------------



 



          4.4 Right to Inspect and Audit. Bank (through any of its officers,
employees, agents or other persons designated by Bank) shall have the right, at
its own expense (except after the occurrence of an Event of Default at
Borrower’s expense and without notice) upon reasonable prior notice, from time
to time during Borrower’s usual business hours, to inspect Borrower’s Books and
to make copies thereof and to inspect, check, test, audit and appraise the
Collateral and Borrower’s business affairs in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating to
the Collateral and Borrower’s compliance with the terms and conditions of this
Agreement and the other Loan Documents. Bank shall make reasonable efforts to
minimize disruption of Borrower’s operations when conducting such work. Borrower
shall permit representatives of Bank to discuss the business, operations,
properties and financial and other conditions of Borrower with its officers,
board members, executives, managers, members, partners, employees, agents,
independent certified public accountants and others, as applicable. The
representatives of Bank will maintain the confidentiality of non-public
information obtained from such discussions or otherwise and will not trade the
Borrower’s stock based upon material, non-public information concerning the
Company that the representatives of the Bank may obtain. Notwithstanding the
foregoing provisions of this Section 4.4, Bank shall not be required to give
prior notice or limit its inspections to normal business hours if it deems an
emergency or other extraordinary situation to exist with respect to the
Collateral, Borrower’s Books and its other rights hereunder.

          4.5 Collection of Accounts. In addition to its other rights and
remedies in this Agreement, Bank shall have the rights and remedies set forth in
this Section 4.5 , all of which may be exercised by Bank upon the occurrence of
an Event of Default, or the occurrence of an event which, upon the giving of any
required notice or the lapse of any required period of time, would be an Event
of Default.

               (a) After the occurrence of an Event of Default, or the
occurrence of an event or condition which, after the giving of any required
notice and the lapse of any required period of time, would be an Event of
Default, Bank is authorized and empowered at any time in its sole discretion
(i) to demand, collect, settle, compromise for, recover payment of, to hold as
additional security for the Obligations and to apply against the Obligations any
and all sums which are now owing and which may hereafter arise and become due
and owing upon any of said Accounts and upon any other obligation to Borrower
(to include making, settling, adjusting, collecting and recovering payment of
all claims under and decisions with respect to Borrower’s policies of
insurance), (ii) to enforce payment of any Account and any other obligation of
any person to Borrower either in its own name or in the name of Borrower,
(iii) to endorse in the name of Borrower and to collect any instrument or other
medium of payment, whether tangible or electronic, tendered or received in
payment of the Accounts that constitute Collateral and any other obligation to
Borrower; (iv) to sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts and notices to account debtors; and
(v) dispose of any Collateral constituting Accounts and to convert any
Collateral constituting Accounts into other forms of Collateral. But, under no
circumstances shall Bank be under any duty to act in regard to any of the
foregoing matters. Without limiting the provisions of Section 4.3 hereof, but in
addition thereto, Borrower hereby appoints Bank and any employee or
representative of Bank as Bank may from time to time designate, as
attorneys-in-fact for Borrower, to sign and endorse in the name of Borrower, to
give notices in the name of Borrower and to perform all other actions necessary
or desirable in the reasonable discretion of Bank to effect these provisions and
carry out the intent hereof. Borrower hereby ratifies and approves all lawful
acts of such attorneys-in-fact and except as otherwise provided for herein,
neither Bank nor any other such attorneys-in-fact will be liable for any lawful
acts of commission or omission nor for any error of judgment or mistake of fact
or law. The foregoing power, being coupled with an interest, is irrevocable so
long as any Account pledged and assigned to Bank remains unpaid and this
Agreement or any other Loan Document is in force. The costs and expenses of such
collection and enforcement shall be borne solely by Borrower whether the same
are incurred by Bank or on behalf of Bank or Borrower and, if paid or incurred
by Bank, the same shall be an Obligation owing by Borrower to Bank, payable on
demand with interest at the Default Rate, and secured by this Agreement and the
other Loan Documents. Borrower hereby irrevocably authorizes and consents to all
account debtors and other persons communicating after and Event of Default with
Bank, or its agent, with respect to Borrower’s property, business and affairs
and to all of the foregoing persons acting after an Event of Default upon and in
accordance with Bank’s, or its representative’s, instructions, directions and
demands, including, without limitation, Bank’s request and demand to pay money
and deliver other property to Bank or Bank’s representatives, all without
liability to Borrower for so doing, except as otherwise provided herein.

6



--------------------------------------------------------------------------------



 



               (b) After the occurrence of an Event of Default, or the
occurrence of an event or condition which after the giving of any required
notice and then lapse of any required period of time, would be an Event of
Default, at Bank’s request, Borrower will forthwith upon receipt of all checks,
drafts, cash and other tangible and electronic remittances in payment or on
account of Borrower’s Accounts, deposit the same in a special bank account
maintained with Bank or its representative, over which Bank and its
representative (as applicable) have the sole power of withdrawal and will
designate with each such deposit the particular Account upon which the
remittance was made. The funds in said account shall be held by Bank as security
for the Obligations. Said proceeds shall be deposited in precisely the form
received except for the endorsement of Borrower where necessary to permit
collection of items, which endorsement Borrower agrees to make, and which
endorsement Bank and its representative (as applicable) are also hereby
authorized to make on Borrower’s behalf. Pending such deposit, Borrower agrees
that it will not commingle any such checks, drafts, cash and other remittances
with any of Borrower’s funds or property, but will hold them separate and apart
therefrom and upon an express trust for Bank until deposit thereof is made in
the special account. After the occurrence of an Event of Default, or the
occurrence of an event or condition which after the giving of any required
notice and then lapse of any required period of time, would be an Event of
Default, Bank may at anytime and from time to time, in its sole discretion,
apply any part of the credit balance in the special account to the payment of
all or any of the Obligations, and to payment of any other obligations owing to
Bank under or on account of this Agreement or any of the other Loan Documents.
On the Revolving Maturity Date and upon the full and final payment of all of the
Obligations and the other obligations as aforesaid, together with a termination
of Bank’s obligation to make additional Advances, Bank will pay over to the
Borrower any excess good and collected funds received by Bank from Borrower,
whether received as a deposit in the special account or received as a direct
payment on any of the Obligations.

               (c) After the occurrence of an Event of Default, or the
occurrence of an event or condition which after the giving of any required
notice and then lapse of any required period of time, would be an Event of
Default, Bank shall have the absolute and unconditional right to apply for and
to obtain the appointment of a receiver, custodian or similar official for all
or a portion of the Collateral, including, without limitation, the Accounts, to,
among other things, manage and sell the same, or any part thereof, and to
collect and apply the proceeds therefrom to payment of the Obligations as
provided in this Agreement and the other Loan Documents. Any such receiver,
custodian or similar official, if required, shall be qualified and licensed as a
collection agency in each state or territory in which any customer Accounts may
be so collected or managed. In the event of such application, Borrower consents
to the appointment of such qualified and licensed receiver, custodian or similar
official and agrees that such receiver, custodian or similar official may be
appointed without further notice to Borrower beyond any notice required to be
given to Borrower prior to the occurrence of an Event of Default, if any,
without regard to the adequacy of any security for the Obligations secured
hereby and without regard to the solvency of Borrower or any other person who or
which may be liable for the payment of the Obligations or any other obligations
of Borrower hereunder. All costs and expenses related to the appointment of a
receiver, custodian or other similar official hereunder shall be the
responsibility of Borrower, but if paid by Bank, Borrower hereby agrees to pay
to Bank, on demand, all such costs and expenses, together with interest thereon
from the date of payment at the Default Rate. All sums so paid by Bank, and the
interest thereon, shall be an Obligation owing by Borrower to Bank, and secured
by this Agreement and the other Loan Documents. Notwithstanding the appointment
of any receiver, custodian or other similar official, Bank shall be entitled as
pledgee to the possession and control of any cash, deposits, accounts, account
receivables, documents, chattel paper, documents of title or instruments at the
present or any future time held by, or payable or deliverable under the terms of
the Loan Documents to Bank. If the balance of the Obligation outstanding is ZERO
at any time prior to the Revolving Maturity Date, and no Event of Default has
occurred or is continuing and Bank has no further obligation to make Advances,
Bank shall terminate the appointment of any such receiver custodian or similar
official.

     5. REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants to Bank that, as of the date of this
Agreement, there are no Subsidiaries of Borrower other than the Guarantor.
Further, Borrower represents and warrants to Bank that the certifications,
representations and warranties set forth in the Certificate of Borrower which
has been executed and delivered by Borrower to Bank contemporaneously with the
execution and delivery of this Agreement by Borrower to Bank are true, correct
and accurate as of the date of this Agreement or such other date as may be
specifically set forth in a particular certification, representation or
warranty. Borrower agrees that all certifications, representations and
warranties set forth herein shall be continuing certifications, representations
and warranties of Borrower to Bank.

7



--------------------------------------------------------------------------------



 



     6. AFFIRMATIVE COVENANTS.

     Borrower covenants and agrees that until the termination of Bank’s
obligation under this Agreement to make Credit Extensions and the payment in
full of the Obligations, Borrower shall do each and all of the matters set forth
in this Section 6; and Borrower acknowledges to Bank that the breach or default
by Borrower of any of the covenants and agreements set forth below in this
Section 6 is and the same shall be material.

          6.1 Good Standing and Government Compliance. Borrower shall maintain
in good standing its and each of its Subsidiaries’ organizational existence in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the conduct of their respective businesses or their
respective ownership of property requires that they be so qualified. Borrower
shall comply, and shall cause each Subsidiary to comply with all Requirements of
Law to which they are subject, and shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which could have a Material Adverse
Effect, or an adverse effect in a material manner on the Collateral or the
priority of Bank’s security interest in the Collateral.

          6.2 Payment/Performance. Borrower shall pay when due all amounts owing
to Bank under this Agreement and the other Loan Documents and promptly perform
all other obligations of Borrower thereunder and hereunder.

          6.3 Use of Loan Funds. Borrower shall use all loan proceeds disbursed
to Borrower only for the purposes stated in this Agreement and the other Loan
Documents.

          6.4 Financial Statements; Reports; Certificates.

               (a) Borrower shall deliver to Bank each and all of the financial
statements, reports, certificates and other records referenced under this
subsection (a) and such other statements, reports, certificates and records as
Bank may reasonably request from time to time.

                    (i) As soon as available, but in any event within fifteen
(15) days after the end of each calendar month, Borrower shall deliver to Bank
internally prepared consolidated financial statements.

                    (ii) Beginning with the fiscal year ending December 31,
2004, as soon as available, but in any event within one hundred twenty
(120) days after the end of Borrower’s fiscal year, Borrower shall deliver to
Bank audited CPA prepared consolidated and, upon request of Bank, internally
prepared consolidating, financial statements of Borrower (including a balance
sheet, an income statement and a statement of retained earnings, each with the
related notes and changes in the financial position for such year and setting
forth in comparative form the figures for the prior year) prepared in accordance
with GAAP, consistently applied, together with (with respect to the CPA prepared
statements) an opinion on such financial statements that is unqualified or
qualified in a manner acceptable to Bank from an independent certified public
accounting firm reasonably acceptable to Bank. After the occurrence of an Event
of Default, Bank may request and Borrower shall so provide audited CPA prepared
consolidating statements which meet the foregoing requirements established for
consolidated statements.

                    (iii) Within fifteen (15) days after the last day of each
fiscal quarter, Borrower shall deliver to Bank a statement of Borrower’s Net
Finance Receivable prepared and presented in a manner and format consistent with
past practice, conducted by PriceWaterhouseCoopers, LLP, or such other
accounting firm of national standing selected by Borrower as is acceptable to
Bank.

                    (iv) If applicable, Borrower shall deliver to Bank copies of
all statements, reports and notices sent or made available generally by Borrower
to its security holders or to any holders of Subordinated Debt and all reports
on Forms 10-K and 10-Q filed with the Securities and Exchange Commission.

                    (v) Promptly upon receipt of notice thereof, Borrower shall
deliver to Bank a report of any legal actions pending or threatened against
Borrower or any Subsidiary that, in the reasonable opinion of Borrower, could
result in damages or costs to Borrower or any Subsidiary of One Hundred Thousand
Dollars ($100,000) or more.

8



--------------------------------------------------------------------------------



 



               (b) Within fifteen (15) days after the last day of each month,
Borrower shall deliver to Bank a Borrowing Base Certificate dated and signed by
a Responsible Officer in substantially the form of Exhibit D hereto that
provides the required information that is current within one day.

               (c) Within fifteen (15) days after the last day of each month,
Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit E hereto.

               (d) Borrower shall provide such additional statements and
information as Bank may from time to time request, in form reasonably acceptable
to Bank. Bank shall keep such information confidential which is marked
“Confidential” and which has not been disclosed to third parties, and shall not
disclose such information to any department of Bank which provides investment
and stock brokerage services.

          6.5 Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment of, or deposit or withholding of, all federal,
state and local taxes, assessments or contributions required of it by all
Requirements of Law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment, deposit or withholding
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

          6.6 Insurance.

               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers and all other
hazards and risks required by Bank, acting reasonably and taking into account
the types and risks customarily insured against by businesses similar to
Borrower’s. Unless otherwise directed by Bank, the insurance shall be all risk
replacement cost insurance with agreed amount endorsement, standard
noncontributing mortgagee clauses and standard waiver of subrogation clauses.
Borrower shall also maintain general liability, workmen’s compensation and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s, unless Bank directs otherwise, in which event Borrower shall
maintain such insurance in amounts and types as Bank directs.

               (b) All policies of insurance shall be in such form and with such
companies as may be reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
reasonably satisfactory to Bank, showing Bank as an additional loss payee, and
all liability insurance policies shall show Bank as an additional insured. All
policies shall specify that the insurer must give at least twenty (20) days’
notice to Bank before canceling its policy for any reason. Upon Bank’s request,
Borrower shall deliver to Bank certified copies of the policies of insurance and
evidence of all premium payments. All proceeds payable under any casualty policy
or policies shall, at Bank’s option, be payable to Bank to be applied on account
of the Obligations, except for casualty policies insuring loss of assets
encumbered by Permitted Liens which are prior to the Lien of Bank.

          6.7 Primary Depository. Borrower and each of Borrower’s wholly owned
Subsidiaries shall maintain its primary operating depository accounts with Bank
during the term of the Revolving Facility.

          6.8 Financial Covenants. On a consolidated basis, Borrower shall
maintain, as of the last day of each calendar month unless stated otherwise, and
Borrower shall fully and timely comply on a consolidated basis with, each and
every one of the financial maintenance covenants set forth in this Section and
others that may be contained in this Agreement and the other Loan Documents.

               (a) Debt Coverage. A ratio greater than 8.0:1, calculated on a
rolling twelve-month basis.

               (b) Debt to Tangible Net Worth. A ratio less than 0.40:1.

               (c) Net Income. Borrower shall report a minimum Net Income per
quarter of at least One Dollar ($1.00) (to be tested at the end of each fiscal
quarter of Borrower).

9



--------------------------------------------------------------------------------



 



          6.9 Maintenance of Property. Borrower shall keep and maintain the
Collateral in good working order and condition and make all needful and proper
repairs, replacements, additions, or improvements thereto as are necessary,
reasonable wear and tear excepted.

          6.10 Maintain Security Interest. Borrower shall maintain, protect and
preserve the security interest of Bank in the Collateral and the lien position
of Bank in the Collateral, including, without limitation, (i) the filing of
“claims” under insurance policies and (ii) protecting, defending and maintain
the validity and enforceability of the Trademarks, Patents and Copyrights.

          6.11 Deposit Accounts. Borrower shall maintain and shall cause all of
its Subsidiaries to maintain all their deposit accounts with Bank, except that
such deposit accounts may be maintained elsewhere, but only if subject to a
control agreement in form and substance satisfactory to Bank.

          6.12 Further Assurances. At any time and from time to time, Borrower
shall execute and deliver such further instruments, agreements, documents and
other records and take such further action as may be requested by Bank to effect
the purposes of this Agreement, including, without limitation, the perfection
and continuation of perfection of Bank’s security interests in the Collateral.

     7. NEGATIVE COVENANTS.

     Borrower covenants and agrees that until the termination of Bank’s
obligation under this Agreement to make Credit Extensions and the payment in
full of the Obligations, Borrower shall not do or permit to be done any of the
matters set forth in this Section 7; and Borrower acknowledges to Bank that the
breach or default by Borrower of any of the covenants and agreements set forth
below in this Section 7 is and the same shall be material.

          7.1 Dispositions. Borrower shall not convey, sell, lease, transfer and
otherwise dispose of and Borrower shall not permit any of its Subsidiaries to
convey, sell, lease, transfer and otherwise dispose of (with respect to both
Borrower and Borrower’s Subsidiaries, by operation of law or otherwise) any part
of and any interest in their respective businesses and properties, including the
Collateral, other than Permitted Transfers.

          7.2 Change in Business; Change in Management or Executive Office.
Borrower shall not engage in any business, or permit any of its Subsidiaries to
engage in any business, other than as reasonably related or incidental to the
businesses currently engaged in by Borrower. Borrower shall not have a Change in
Management and will not, without thirty (30) days’ prior written notification to
Bank, relocate its chief executive office, change its state of organization or
change any other matter that will or could result in Bank’s security interests
in the Collateral becoming unperfected.

          7.3 Mergers or Acquisitions; New Subsidiary. Except for Permitted
Acquisitions, Borrower shall not merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another person without the
prior written consent of Bank, which Bank may grant or withhold in its sole and
absolute discretion. Borrower shall not create or cause to be created or to come
into existence any new Subsidiary after the Closing Date, without the prior
written consent of the Bank.

          7.4 Indebtedness. Borrower shall not create, incur, assume or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness and normal and customary unsecured
indebtedness incurred in the ordinary course of business. With respect to
Indebtedness described in clause (c) of the definition of Permitted Indebtedness
in Exhibit A, to the extent not specifically prohibited by the terms of such
Indebtedness, Bank shall have a subordinate lien in and to all equipment and
property financed or acquired with such Indebtedness.

          7.5 Encumbrances. Borrower shall not create, incur, assume or allow
any Lien with respect to the Collateral or any of its property, or assign or
otherwise convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries so to do, except for Permitted
Liens, or covenant to any other person that Borrower in the future will refrain
from creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property.

10



--------------------------------------------------------------------------------



 



          7.6 Judgments. Borrower shall not permit a judgment or judgments for
the payment of money in excess of $500,000 in the aggregate to be entered
against it or any Subsidiary which judgment Borrower permits to remain
unsatisfied or unstayed for a period of thirty (30) days after the same is
entered against Borrower or a Subsidiary.

          7.7 Distributions. Except for Permitted Dividends and Permitted
Investments, Borrower shall not pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so.

          7.8 Investments. Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

          7.9 Loans. Except for Permitted Investments and Permitted
Acquisitions, Borrower shall not make or commit to make, or permit any of its
Subsidiaries to make or commit to make, any advance, loan, extension of credit
or capital contribution to, or purchase of any stock, bonds, notes, debentures
or other securities of any person.

          7.10 Loans to Officers. Borrower shall not make, or permit any of its
Subsidiaries to make, any loan or advance directly or indirectly for the benefit
of any past, present, or future stockholder, director, officer, executive,
manager, member, partner or employee of Borrower or a Subsidiary, at the case
may be, other than advances or loans made in the ordinary course of business
consistent with past practice, including but not limited to employee relocation
loans, employee bridge loans and other incidental loans to employees, all in the
ordinary course of business.

          7.11 Compensation. Borrower shall not pay, or permit any Subsidiary to
pay, any compensation to any past, present and future shareholder, director,
officer, executive, member, manager, partner and employee, whether through
salary, bonus or otherwise, if contrary to Borrower’s compensation policies or
the executive compensation rules established by the Securities and Exchange
Commission or the Nasdaq Stock Exchange.

          7.12 Transactions with Affiliates. Borrower shall not directly or
indirectly enter into or permit to exist, or permit any Subsidiary to directly
or indirectly enter into or permit to exist, any material transaction with any
Affiliate of Borrower or any Subsidiary except for transactions that are in the
ordinary course of Borrower’s or such Subsidiary’s business, upon fair and
reasonable terms that are no less favorable to Borrower or Subsidiary than would
be obtained in an arm’s length transaction with a non-affiliated Person.

          7.13 Subordinated Debt. Borrower shall not make any payment in respect
of any Subordinated Debt, or permit any of its Subsidiaries to make any such
payment except in compliance with the terms of such Subordinated Debt, or amend
any provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

          7.14 Inventory and Equipment. Borrower shall not store, or permit any
Subsidiary to store, its Inventory and shall not store, or permit any Subsidiary
to store, its Equipment with a bailee, warehouseman or similar person unless
Bank has received a pledge of the warehouse receipt covering such Inventory and
Equipment. Except for Inventory sold in the ordinary course of business and
except for such other locations as Bank may approve in writing, Borrower shall
not move or relocate its Inventory and shall not move or relocate its Equipment
from the location or locations identified in the Certificate of Borrower and
such other locations of which Borrower gives Bank prior written notice and as to
which Borrower signs and files a Financing Statement where needed to perfect
Bank’s security interest.

          7.15 Licenses. Borrower shall not become bound by, or permit its
Subsidiaries to become bound by, any license, agreement or other record which
would have a Material Adverse Effect.

          7.16 Compliance. Borrower shall not become or be controlled by an
“investment company”, within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or

11



--------------------------------------------------------------------------------



 



use the proceeds of any Credit Extension for such purpose, or permit any of its
Subsidiaries to do any of the foregoing.

          7.17 Negative Pledge Agreements. Borrower shall not permit the
inclusion in any contract to which it becomes a party of any provisions that
could restrict or invalidate the creation of a security interest in Borrower’s
rights and interests in any Collateral.

          7.18 Third Party Agreements. Borrower shall not enter into any
agreement containing any provision that would be violated or breached by the
performance of the obligations of Borrower under this Agreement.

     8. EVENTS OF DEFAULT.

     The occurrence of any one or more of the events, conditions, circumstances
and matters set forth below in this Section 8 shall constitute an Event of
Default by Borrower under this Agreement and the other Loan Documents.
Notwithstanding the foregoing and anything else in this Agreement to the
contrary, if any of the Obligations are payable on demand by Bank, then, in such
event, there are no conditions precedent to Bank’s right to demand payment of
such Obligations, in whole or in part, at any time and from time to time,
without prior notice, until the entire unpaid balance outstanding under such
Obligations, including principal, interest, fees, premiums, charges and costs
and expenses are paid in full. And, there are no conditions precedent to Bank
exercising any of and all of its other rights and remedies at such time or times
as it deems necessary or appropriate to recover full payment of the Obligations,
including, without limitation, the exercise of any of and all of its rights and
remedies set forth in Section 9 below , the exercise of any of and all of its
other rights and remedies granted to it under the Loan Documents and the
exercise of any of and all of its rights and remedies at law and in equity.

          8.1 Default under Obligations. The occurrence of any event of default
or default condition under any of the Obligations, including, without
limitation, Borrower’s failure to pay, when due, the principal of and interest
on any of the Obligations, or Borrower’s failure to pay, when due, any and all
other amounts due under any of the Obligations, including, without limitation,
any taxes, fees, charges, premiums and costs and expenses.

          8.2 Covenant Default. Borrower fails to perform or satisfy any
obligation under Section 6 or violates any of the covenants contained in
Section 7 of this Agreement, or fails or neglects to perform or observe or
otherwise defaults under any other term, provision, condition, covenant or
agreement contained in this Agreement, in any of the other Loan Documents, or in
any other present or future instrument, document, agreement and other record
between Borrower and Bank or from Borrower to Bank or for the benefit of Bank,
whether monetary or non-monetary, and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after Borrower receives notice thereof or
any officer of Borrower becomes aware thereof; provided, however, that if the
default is non-monetary and cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such non-monetary
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default (provided that Bank shall not be
required to make any Credit Extensions during such cure period).

          8.3 Guarantor Default. The failure of any other person obligated for
the payment of any of the Obligations, either directly or indirectly, or
obligated under this Agreement or any of the other Loan Documents to perform any
of the terms and conditions imposed upon such other person by any of said
agreements, as and when the same are required to be so performed, or the
occurrence of some other default by such other person under any of said
agreements.

          8.4 Termination of Supporting Obligation. The termination of or the
occurrence of an event of default or a default condition under any guaranty
agreement or other supporting obligation (inclusive of letters of credit, third
person pledge agreements and third person security agreements) which applies to
this Agreement or any of the other Loan Documents.

12



--------------------------------------------------------------------------------



 



          8.5 Attachment. Borrower’s assets, or any part or portion thereof, are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
or come into the possession of any trustee, receiver or person acting in a
similar capacity and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within ten (10) days, or if
Borrower is enjoined, restrained or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a lien or encumbrance upon any material portion
of Borrower’s assets, or if a notice of lien, levy or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period).

          8.6 Insolvency. Borrower becomes insolvent, or an Insolvency
Proceeding is commenced by Borrower, or an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be required to be made prior to the
dismissal of such Insolvency Proceeding).

          8.7 Other Agreements. The occurrence of a default in any agreement or
agreements to which Borrower is a party with a third person or persons which
results in a right by such third person or persons, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in the aggregate in
excess of 2% of Borrower’s Tangible Net Worth or that could have a Material
Adverse Effect.

          8.8 Subordinated Debt. Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank.

          8.9 Misrepresentations. Any misrepresentation or misstatement exists
now or hereafter in any warranty or representation set forth herein, in any
other Loan Document or in any certificate delivered to Bank by any Responsible
Officer pursuant to this Agreement or any other Loan Document, or to induce Bank
to enter into this Agreement or any other Loan Document.

          8.10 Subsidiary Default. Default by any of Borrower’s Subsidiaries
under any Indebtedness or other obligation now owing or which hereafter arises
and is owing to Bank.

     9. BANK’S RIGHTS AND REMEDIES UPON DEFAULT.

          9.1 Rights and Remedies upon an Event of Default. If an Event of
Default shall occur under this Agreement, in addition to any other rights and
remedies which may be available to Bank and without limiting any other rights
and remedies granted to Bank in this Agreement, the other Loan Documents and at
law and in equity, including, without limitation, the rights and remedies
provided to Bank under the Code, which rights and remedies are fully exercisable
by Bank as and when provided herein and therein, Bank shall have the rights and
remedies set forth below in this Section 9.1, any and all of which it may
exercise at its election, without notice of its election and without demand.

               (a) Acceleration of Obligations. Bank may, at its option,
accelerate and declare immediately due and payable the Obligations, as well as
any of and all of the other indebtedness and obligations owing under this
Agreement and the other Loan Documents that are not already due hereunder and
that are not already due thereunder. If there is more than one Obligation, Bank
may accelerate and declare immediately due and payable all of the Obligations,
or Bank may from time to time and at any number of times after the occurrence of
an Event of Default, accelerate and declare immediately due and payable any one
or more of the Obligations as Bank in its discretion elects to accelerate
(provided that upon the occurrence of an Event of Default described in Section 8
under the heading “Insolvency”, all Obligations shall become immediately due and
payable without any action by Bank).

               (b) Terminate Credit Extensions. Bank may limit Borrower’s right
to receive any and all advances under this Agreement and under any other
agreement between Bank and Borrower to such amounts

13



--------------------------------------------------------------------------------



 



as Bank determines from time to time to be appropriate under the circumstances,
Bank may impose a moratorium on future advances under this Agreement and under
any other agreement between Bank and Borrower, and Bank may terminate the right
of Borrower to receive advances under this Agreement and under any other
agreement between Borrower and Bank, and in all the foregoing instances, Bank’s
rights relative to Credit Extensions may be exercised cumulatively,
concurrently, alternatively and in any other manner and at any time or times as
Bank deems appropriate, in its discretion.

               (c) Protection of Collateral. Bank may make such payments and do
or cause to be done such acts as Bank considers necessary or advisable to
protect the Collateral and to preserve, protect, prefect and continue the
perfection of its security interest in the Collateral. Borrower agrees to
assemble the Collateral if Bank so requires and to make the Collateral available
to Bank as Bank may designate. Borrower authorizes Bank and its representatives
to enter the premises where the Collateral is located, to do, among other things
Bank deems necessary or advisable, the following: (i) take and maintain
possession of the Collateral, or any part or parts of it, (ii) pay, purchase,
contest or compromise any encumbrance, charge or lien which in Bank’s
determination appears to be prior or superior to its security interest, and
(iii) pay all costs and expenses incurred in connection with any of the
foregoing. With respect to any of Borrower’s premises, Borrower hereby grants
Bank a license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights and remedies provided
herein, at law, in equity and otherwise.

               (d) Sale and Disposition of Collateral Upon Default.

                    (i) Bank, directly and through others on its behalf, may
ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale and/or sell the Collateral, or part or parts thereof, for
cash or on terms, at one or more private or public sales held at such place or
places as Bank determines to be commercially reasonable, after having complied
with the provisions of this Agreement, the other Loan Documents and applicable
Requirements of Law relating to sale of the Collateral, including, without
limitation, the requirements of the Code. Bank is hereby irrevocably granted a
license or other right, pursuant to the provisions of this Section 9.1, to use,
without charge, Borrower’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, advertising matter
and any property of a similar nature, together with the right of access to all
tangible or electronic media in which any of the foregoing may be recorded or
stored, in completing production of, management of, advertising for sale and
selling any Collateral and, in connection with Bank’s exercise of its rights
under this Section 9.1, Borrower’s rights under all licenses and all franchise
agreements shall inure to Bank’s benefit. Borrower hereby agrees: (i) that
fifteen (15) days notice of any intended sale or disposition of any Collateral
is commercially reasonable; (ii) that a shorter period of notice of not less
than five (5) days will be commercially reasonable if Bank, in its opinion,
deems it necessary to move more expeditiously with disposition of the Collateral
or any part thereof; and (iii) that the foregoing shall not require a notice if
no notice is required under the Code.

                    (ii) Bank may credit bid and purchase at any sale or sales.

                    (iii) The proceeds of any sale of, or other realization
upon, all or any part of the Collateral pursuant to this Section 9.1 shall be
applied by Bank in the following order of priorities, or such other order as
Bank may determine or as may be required under applicable Requirements of Law:
first, to payment of the costs and expenses of such sale or other realization,
and all expenses, liabilities and advances incurred or made by Bank in
connection therewith, and any other unreimbursed costs and expenses for which
Bank is to be reimbursed pursuant to this Agreement and the other Loan
Documents; second, to the payment of unpaid principal of the Obligations; third,
to the payment of accrued but unpaid interest on the Obligations; fourth, to the
payment of all other amounts owing or outstanding by Borrower under the
Obligations, this Agreement, the other Loan Documents and otherwise to Bank as
provided herein or therein, until all the foregoing shall have been paid in
full; finally, to payment to Borrower or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.

                    (iv) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower, without
demand by Bank, but this provision shall not require Bank to first dispose of
the Collateral before attempting to recover payment of the Obligations from
Borrower or any other person and Bank shall have the right to proceed
successively, concurrently and alternatively against the Collateral,

14



--------------------------------------------------------------------------------



 



the Borrower and any other person obligated on any of the Obligations in any
order and at any time or times as it deems to be in its best interest.

               (e) Discontinuance of Proceedings; Position of Parties Restored.
If Bank shall have proceeded to enforce any right or remedy under the Loan
Documents by foreclosure, entry, or otherwise and such proceedings shall have
been discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Bank, then and in every such case
Borrower and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred or had been taken.

          9.2 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents and all other agreements shall be cumulative and
may be exercised successively, concurrently, alternatively and in any other
order and at such time or times as Bank elects in its discretion. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law and in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

     10. NOTICES.

     Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by facsimile to Borrower or to Bank, as the case may be, at their respective
addresses as set forth on the signature page of this Agreement. The parties may
change the address at which they are to receive notices hereunder by notice in
writing in the foregoing manner given to the other.

     11. WAIVERS.

          11.1 Waiver Of Trial By Jury. To the extent not prohibited by
applicable Requirements of Law, Borrower and Bank each hereby waive their
respective rights to a jury trial of any claim or cause of action based upon or
arising out of any of the Loan Documents or any of the transactions contemplated
therein, including contract claims, tort claims, breach of duty claims and all
other common law or statutory claims. Each party recognizes and agrees that the
foregoing waiver constitutes a material inducement for it to enter into this
Agreement. Each party represents and warrants that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.

          11.2 Marshalling of Assets. Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisal, valuation, stay, extension,
reinstatement and redemption laws now in force and those hereafter in force and
all rights of marshalling in the event of any sale hereunder of the Collateral
or any part or any interest therein.

          11.3 Waiver of Action Against Third Persons. Borrower waives any right
to require Bank to bring any action against any other person or to require that
resort be had to any security or to any balances of any deposit or other
accounts or debts or credits on the books of Bank in favor of any other person.

     12. GENERAL PROVISIONS.

          12.1 Indemnification. Borrower hereby agrees to defend, protect,
indemnify and hold harmless Bank, all directors, officers, employees, attorneys,
agents and independent contractors of Bank, from and against all claims,
actions, liabilities, damages and costs and expenses asserted against, imposed
upon or incurred by Bank or any of such other persons as a result of, or arising
from, or relating to this Agreement, the other Loan Documents or

15



--------------------------------------------------------------------------------



 



the transactions contemplated hereby or thereby, except for losses resulting
from the gross negligence or willful misconduct of or breach of this Agreement
by, the person otherwise to be indemnified hereunder.

          12.2 Choice of Law. This Agreement shall be deemed to have been
executed and delivered in the Commonwealth of Virginia regardless of where the
signatories may be located at the time of execution and shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Virginia, excluding, however, the conflict of law provisions thereof.

          12.3 Incorporation of Exhibits; Customer and Loan Numbers. All
exhibits, schedules, addenda and other attachments to this Agreement are by this
reference incorporated herein and made a part hereof as if fully set forth in
the body of this Agreement. The Customer and Loan Numbers, if any, stated in
this Agreement are for Bank’s internal business use and reference only and do
not and shall not limit the scope and extent of Bank’s rights hereunder,
including the Obligations secured hereby and the security interests of Bank in
the Collateral.

          12.4 Maintenance of Records by Bank. Borrower acknowledges and agrees
that Bank is authorized to maintain, store and otherwise retain the Loan
Documents or any of them in their original, inscribed tangible form or a record
thereof in an electronic medium or other non-tangible medium which permits such
record to be retrieved in a perceivable form; that a record of any of the Loan
Documents in a non-tangible medium which is retrievable in a perceivable form
shall be the agreement of Borrower to the same extent as if such Loan Document
was in its original, inscribed tangible medium and such a record shall be
binding on and enforceable against Borrower notwithstanding the same is in a
non-tangible form and notwithstanding the signatures of the signatories hereof
are electronic, typed, printed, computer generated, facsimiles or other
reproductions, representations or forms; and that Bank’s certification that a
non-tangible record of any of the Loan Documents is an accurate and complete
copy or reproduction of the original, inscribed tangible form shall be
conclusive, absent clear and convincing evidence of the incorrectness of said
certification, and such non-tangible record or a reproduction thereof shall be
deemed an original and have the same force and effect as the original, inscribed
tangible form.

          12.5 Credit Investigations; Sharing of Information; Control
Agreements. Bank is irrevocably authorized by Borrower, during the term of this
Agreement and until the last to occur of (i) payment in full of all the
Obligations and (ii) termination of Bank’s obligation to make Credit Extensions
under this Agreement, to make or have made such credit investigations as it
deems appropriate to evaluate Borrower’s and its Subsidiaries’ credit or
financial standing, and Borrower authorizes Bank to share with its affiliates
its experiences with Borrower and its Subsidiaries and other information in
Bank’s possession relative to Borrower and its Subsidiaries. Bank (i) shall not
have any obligation or responsibility to provide information to third persons
relative to Bank’s security interest in the Collateral, this Agreement and
otherwise with respect to Borrower and its Subsidiaries and (ii) shall not have
any obligation or responsibility to subordinate its security interest in the
Collateral to the interests of any third persons or to enter into control
agreements relative to the Collateral.

          12.6 Bank’s Liability for Collateral. Notwithstanding anything in this
Agreement or any of the other Loan Documents to the contrary, Bank may at any
time or times during the term of this Agreement make such payments and do or
cause to be done such acts as Bank considers necessary or advisable to protect
the Collateral and to preserve, protect and perfect or continue the perfection
of its security interest in the Collateral. So long as Bank complies with
reasonable banking practices, except as may be provided herein to the contrary,
Bank shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral; (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (iii) any diminution in the
value thereof; or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency or other person whomsoever.

          12.7 Bank Expenses. If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons, as required under the terms
of this Agreement and the other Loan Documents, then after ten (10) days prior
written notice to Borrower, and Borrower’s failure to pay such amounts, Bank may
do or cause to be done any or all of the following: (i) make payment of the same
or any part thereof; (ii) set up such reserves as Bank deems necessary to
protect Bank from the exposure created by such failure; and (iii) obtain and
maintain insurance policies of the type required by this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, shall bear interest at the Default Rate from the date of payment or
deposit and shall be secured by the Collateral. Any payments made by Bank shall
not constitute an agreement by Bank to make similar

16



--------------------------------------------------------------------------------



 



payments in the future or a waiver by Bank of any Event of Default under this
Agreement. If Bank is requested to waive an Event of Default or forbear taking
action relative thereto, Bank may condition any waiver or forbearance it elects,
in its discretion, to grant Borrower on payment by Borrower of such fees to Bank
as Bank deems appropriate under the circumstances and may condition any such
waiver or forbearance on Borrower reimbursing Bank for all costs and expenses
Bank incurs in connection with such waiver or forbearance.

          12.8 No Waiver; No Course of Dealing. Bank, at any time or times, may
grant extensions of time for payment or other indulgences or accommodations to
any person obligated on any of the Obligations, or permit the renewal, amendment
or modification thereof or substitution or replacement therefor, or permit the
substitution, exchange or release of any property securing any of the
Obligations and may add or release any person primarily or secondarily liable on
any of the Obligations, all without releasing Borrower from any of its
liabilities and obligations under any of the Loan Documents and without Bank
waiving any of its rights and remedies under any of the Loan Documents, or
otherwise. No delay or forbearance by Bank in exercising any or all of its
rights and remedies hereunder and under the other Loan Documents or rights and
remedies otherwise afforded by law or in equity shall operate as a waiver
thereof or preclude the exercise thereof during the continuance of any Event of
Default as set forth herein or in the event of any subsequent Event of Default
hereunder. Also, no act or inaction of Bank under any of the Loan Documents
shall be deemed to constitute or establish a “course of performance or dealing”
that would require Bank to so act or refrain from acting in any particular
manner at a later time under similar or dissimilar circumstances.

          12.9 Relationship of Parties; Successors and Assigns. The relationship
of Bank to Borrower is that of a creditor to an obligor (inclusive of a person
obligated on a supporting obligation) and a creditor to a debtor; and in
furtherance thereof and in explanation thereof, Bank has no fiduciary, trust,
guardian, representative, partnership, joint venturer or other similar
relationship to or with Borrower and no such relationship shall be drawn or
implied from any of the Loan Documents and any of Bank’s actions or inactions
hereunder or with respect hereto – and, Bank has no obligation to Borrower or
any other person relative to administration of any of the Obligations and the
Collateral, or any part or parts thereof, except as otherwise set forth herein.
The covenants, terms and conditions herein contained shall bind, and the
benefits and powers shall inure to, the respective heirs, executors,
administrators, successors and assigns of the parties hereto, as well as any
persons who become bound hereto as a debtor. If two or more persons or entities
have joined as Borrower, each of the persons and entities shall be jointly and
severally obligated to perform the conditions and covenants herein contained.
The term “Bank” shall include any payee of the Obligations hereby secured and
any transferee or assignee thereof, whether by operation of law or otherwise,
and Bank may transfer, assign or negotiate all or any of the Obligations secured
by this Agreement from time to time without the consent of Borrower and without
notice to Borrower and any transferee or assignee of Bank or any transferee or
assignee of another may do the same without Borrower’s consent and without
notice to Borrower. Borrower waives and will not assert against any transferee
or assignee of Bank any claims, defenses, set-offs or rights of recoupment which
Borrower could assert against Bank, except defenses which Borrower cannot waive.

          12.10 Time of Essence. Time is of the essence for the performance of
all of Borrower’s covenants and agreements (inclusive of the Obligations) set
forth in this Agreement and each of the Loan Documents.

          12.11 Amendments in Writing; Integration. All amendments to or
terminations of this Agreement must be in writing. All prior agreements,
understandings, representations, warranties and negotiations between the parties
hereto with respect to the subject matter of this Agreement, if any, are merged
into this Agreement and the Loan Documents.

          12.12 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

          12.13 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, the obligations of Borrower to
indemnify Bank as described in Section 12.1 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.

17



--------------------------------------------------------------------------------



 



          12.14 Limited License. During the term of this Agreement, Borrower
hereby grants to Bank and its Affiliates, a non-exclusive, world-wide,
non-transferable, royalty-free irrevocable license to use the Borrower’s Marks
(as herein defined) solely for and in connection with the general marketing,
promotion and advertising activities of Bank and its Affiliates. General
marketing, promotion and advertising activities shall include press releases,
product brochures, tombstone ads and other advertising typical in industry
practice and disclosure of Borrower’s Marks on the Bank’s website, including a
link to the Borrower’s website. “Marks” shall mean Borrower’s names, logos,
Trademarks, trade names, service marks and world wide web addresses. Bank shall
use commercially reasonable efforts to cause the appropriate designation "™” or
the registration symbol “®” to be placed adjacent to the Marks in connection
with the use thereof. Notwithstanding the foregoing, Bank shall be under no
obligation to use any of such Marks. Any marketing, promotion or advertising
materials which incorporate Borrower’s Marks shall be submitted to Borrower for
approval prior to publication.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

18



--------------------------------------------------------------------------------



 



In witness whereof, the parties have caused this agreement to be executed with
authority duly obtained, as of the date first written above.

         
Portfolio Recovery Associates, Inc
  Witness:            
By:   
         

--------------------------------------------------------------------------------

 
Print Name:
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     
Title:    
    Print Name:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

RBC CENTURA BANK

By:   

--------------------------------------------------------------------------------

Name: Alfred W. Craft, III
Title: Commercial Banking Officer

5700 Lake Wright Drive, Suite 400

Norfolk, Virginia 23502

19